[letterhead.jpg]

August 4, 2004

Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, Illinois   60523
Attention:  General Counsel

Re:       Lock-Up Agreement

Ladies and Gentlemen:

On June 9, 2004, the common stock, $0.01 par value per share (the “Common
Stock”), of Inland Real Estate Corporation, a Maryland corporation (the
“Company”), began trading on the New York Stock Exchange (the “NYSE”).  In
consideration of the Company listing its Common Stock on the NYSE, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned understand and agree that, during the period
beginning on the date hereof and continuing to and including June 9, 2005, the
undersigned will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (collectively, the
“Undersigned’s Shares”).

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction that is designed to or that
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if the Undersigned’s Shares would be disposed of
by someone other than the undersigned.  Such prohibited hedging or other
transactions would include without limitation any short sale or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to any of the Undersigned’s Shares or with respect to any security
that includes, relates to, or derives any significant part of its value from the
Undersigned’s Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares:

(i)         as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein;

(ii)        to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, provided that the trustee of the
trust agrees to be bound in writing by the restrictions set forth herein, and
provided further that any such transfer shall not involve a disposition for
value;

--------------------------------------------------------------------------------

(iii)       as a result of the enforcement against the undersigned of any
pledge, security interest or lien existing on or arising prior to the date
hereof; or

(iv)       with the prior written consent of the Company, as authorized by a
resolution of its board of directors.

For purposes of this letter agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin. 
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
the corporation may transfer the Undersigned’s Shares to any wholly-owned
subsidiary of such corporation; provided, however, that in any such case, it
shall be a condition to the transfer that the transferee execute an agreement
stating that the transferee is receiving and holding the Undersigned’s Shares
subject to the provisions of this letter agreement and there shall be no further
transfer of such Common Stock except in accordance with this letter agreement;
provided further, that any such transfer shall not involve a disposition for
value.  The undersigned represent and warrant that each of them now has, and,
except as contemplated by clause (i), (ii), (iii) or (iv) above, for the
duration of this letter agreement will have, good and valid marketable title to
the Undersigned’s Shares, free and clear of all liens, encumbrances, and claims
whatsoever.  The undersigned also agree and consent to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.

The undersigned understand and agree that the Company has relied upon this
letter agreement in connection with the listing of the Common Stock on the
NYSE.  The undersigned further understand that this letter agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

[The remainder of this page intentionally blank]


--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return a copy of this letter
agreement, which will constitute the agreement of the parties hereto with
respect to the subject matter of this letter agreement.        

 

THE INLAND GROUP, INC., a Delaware corporation

 

INLAND MORTGAGE INVESTMENT CORPORATION, an Illinois corporation

 

 

 

 

 

By:

/s/ ALAN KREMIN

 

By:

/s/ RAYMOND PETERSON

 

Name:

Alan Kremin

 

Name:

Raymond Peterson

 

Title:

Treasurer

 

Title:

President

 

 

 

 

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

PARTNERSHIP OWNERSHIP CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ BRENDA GUJRAL

 

By:

/s/ ULANA HORALEWSKYJ

 

Name:

Brenda Gujral

 

Name:

Ulana Horalewskyj

 

Title:

President

 

Title:

President

 

 

 

 

 

DANIEL L. GOODWIN, an individual

 

G. JOSEPH COSENZA, an individual

 

 

 

 

 

By:

/s/ DANIEL L. GOODWIN

 

By:

/s/ G. JOSEPH COSENZA

 

Name:

Daniel L. Goodwin

 

Name:

G. Joseph Cosenza

 

 

 

 

 

ROBERT D. PARKS, an individual

 

 

 

 

 

 

 

By:

/s/ ROBERT D. PARKS

 

 

 

Name:

Robert D. Parks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED as of the date first above written:

 

 

 

 

 

 

INLAND REAL ESTATE CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ MARK E. ZALATORIS

 

 

Name:

Mark E. Zalatoris

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 